Case 2:20-cv-09664-FMO-GJS Document 1 Filed 10/21/20 Page 1 of 8 Page ID #:1



 1   SULAIMAN LAW GROUP, LTD.
 2   Alejandro E. Figueroa (State Bar No. 332132)
     2500 South Highland Avenue, Suite 200
 3   Lombard, IL 60148
 4   Telephone: (630) 575-8181 Ext. 120
     Facsimile: (630) 575-8188
 5   Email: alejandrof@sulaimanlaw.com
 6   Attorney for Plaintiff

 7

 8                       UNITED STATES DISTRICT COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA

10

11    ROBIN R. WALTON-COLE,                     Case No. 2:20-cv-09664

12                   Plaintiff,                 COMPLAINT FOR DAMAGES

13          v.                                  1. VIOLATION OF THE FAIR DEBT
                                                COLLECTION PRACTICES ACT, 15
14                                              U.S.C. §1692 ET SEQ.
      I.Q. DATA INTERNATIONAL,
15    INC.,                                     2. VIOLATION OF THE ROSENTHAL
                                                FAIR DEBT COLLECTION
16                   Defendant.                 PRACTICES ACT, CAL. CIV. CODE
                                                §1788 ET SEQ.
17
                                                DEMAND FOR JURY TRIAL
18

19
                                         COMPLAINT
20
           NOW comes ROBIN R. WALTON-COLE (“Plaintiff”), by and through the
21

22   undersigned   attorney,      complaining   as    to   the   conduct   of   I.Q.   DATA

23   INTERNATIONAL, INC. (“Defendant”) as follows:
24
                                    NATURE OF THE ACTION
25
        1. Plaintiff brings this action against Defendant pursuant to the Fair Debt
26
27   Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq., and the
28
                                                  1
Case 2:20-cv-09664-FMO-GJS Document 1 Filed 10/21/20 Page 2 of 8 Page ID #:2



 1   Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) under Cal. Civ. Code
 2
     §1788, for Defendant’s unlawful conduct.
 3

 4                                 JURISDICTION AND VENUE

 5      2. This action arises under and is brought pursuant to the FDCPA. Subject matter
 6
     jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and
 7

 8   1337, as the action arises under the laws of the United States. Supplemental
 9   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367.
10
        3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
11

12   conducts business in the Central District of California, and a substantial portion of
13   the events or omissions giving rise to the claims occurred within the Central District
14
     of California.
15

16                                           PARTIES
17      4. Plaintiff is a consumer over the age of 18 residing in San Bernardino County,
18
     California, which is located within the Central District of California.
19

20      5. Defendant provides third party debt collection services. Defendant’s principal
21
     place of business is located at 21222 30th Drive, Suite 120, Bothell, Washington
22
     98028. Defendant regularly collects upon consumers located within the State of
23

24   California.
25
        6. Defendant acted through its agents, employees, officers, members, directors,
26
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
27

28   and insurers at all times relevant to the instant action.
                                                  2
Case 2:20-cv-09664-FMO-GJS Document 1 Filed 10/21/20 Page 3 of 8 Page ID #:3



 1                            FACTS SUPPORTING CAUSES OF ACTION
 2
        7. The instant action stems from Defendant’s attempts to collect upon a
 3

 4   defaulted real estate lease (“subject debt”) that Plaintiff purportedly owed to Sunrise

 5   Vista Apartments (“Sunrise”). Plaintiff incurred the subject debt for personal and
 6
     household purposes.
 7

 8      8. Upon information and belief, after the subject debt was purportedly in default,
 9   the subject debt was assigned to Defendant for collection purposes.
10
        9. Around the summer of 2020, Defendant began its collection campaign by
11

12   telephonically contacting Plaintiff.
13      10.Upon speaking with Defendant, Plaintiff was informed of its status as a debt
14
     collector and of Defendant’s intent to collect upon the subject debt.
15

16      11.Defendant was seeking to collect from Plaintiff an outstanding amount of
17   around $831.00 for the subject debt.
18
        12.Upon speaking with Defendant, Plaintiff disputed the validity of the subject
19

20   debt.
21
        13.In response, Defendant mocked and berated Plaintiff for how she manages her
22
     finances and for lacking the means to make a payment.
23

24      14.Defendant also subjected Plaintiff to a series of intrusive questions regarding
25
     her personal life and expenditures.
26
        15.Plaintiff was taken aback by Defendant’s unprofessional conduct and
27

28   harassing collection campaign.
                                                3
Case 2:20-cv-09664-FMO-GJS Document 1 Filed 10/21/20 Page 4 of 8 Page ID #:4



 1      16.Frustrated and confused over Defendant’s conduct, Plaintiff spoke with her
 2
     attorneys regarding her rights, resulting in expenses.
 3

 4      17.Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

 5      18.Plaintiff has suffered concrete harm as a result of Defendant’s actions,
 6
     including but not limited to, invasion of privacy, aggravation, and emotional distress.
 7

 8       COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 9      19.Plaintiff repeats and realleges paragraphs 1 through 18 as though full set forth
10
     herein.
11

12      20.Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
13      21.Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
14
     because it regularly use the mail and/or the telephone to collect, or attempt to collect,
15

16   delinquent consumer accounts.
17      22.Defendant identifies itself as a debt collector, and is engaged in the business
18
     of collecting or attempting to collect, directly or indirectly, defaulted debts owed or
19

20   due or asserted to be owed or due to others.
21
        23.The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out
22
     of a transaction due or asserted to be owed or due to another for personal, family, or
23

24   household purposes.
25
           a. Violations of FDCPA §1692d
26
        24.The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from
27

28   engaging “in any conduct the natural consequence of which is to harass, oppress, or
                                                 4
Case 2:20-cv-09664-FMO-GJS Document 1 Filed 10/21/20 Page 5 of 8 Page ID #:5



 1   abuse any person in connection with the collection of a debt.” §1692d(2) forbids
 2
     “[t]the use of obscene language or language the natural consequence of which is to
 3

 4   abuse the hearer or reader.”

 5      25.Defendant violated 15 U.S.C. §1692d and d(2) when it used harassing debt
 6
     collection methods to collect upon the subject debt. The harassing nature of
 7

 8   Defendant’s collection campaign is highlighted by its unprofessional conduct of
 9   berating and mocking Plaintiff during its collection campaign. Any reasonable fact
10
     will conclude that Defendant’s actions were harassing and abusive as Defendant
11

12   ridiculed and needlessly embarrassed Plaintiff when it attempted to collect upon the
13   subject debt.
14
            a. Violations of FDCPA § 1692e
15

16      26.The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
17   using “any false, deceptive, or misleading representation or means in connection with
18
     the collection of any debt.”
19

20      27.In addition, this section enumerates specific violations, such as:
21
              “The use of any false representation or deceptive means to collect
22            or attempt to collect any debt or to obtain information concerning
              a consumer.” 15 U.S.C. §1692e(10).
23

24      28.Defendant further violated §1692e and e(10) when it used deceptive means to
25
     collect and/or attempt to collect the subject debt. Defendant implicitly represented
26
     that it could harass and oppress Plaintiff when it mocked and berated her. This type
27

28
                                                5
Case 2:20-cv-09664-FMO-GJS Document 1 Filed 10/21/20 Page 6 of 8 Page ID #:6



 1   of behavior is explicitly prohibited by the FDCPA. Defendant’s actions only served
 2
     to worry and confuse Plaintiff.
 3

 4          b. Violations of FDCPA § 1692f

 5      29.The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
 6
     using “unfair or unconscionable means to collect or attempt to collect any debt.”
 7

 8      30.Defendant violated §1692f by employing unfair means to collect upon subject
 9   debt from Plaintiff. Specifically, it was unfair for Defendant to ridicule Plaintiff
10
     during its debt collection campaign as this act was designed to place undue pressure
11

12   on Plaintiff to make a payment.
13      31.As pled in paragraphs 16 through 18, Plaintiff has been harmed and suffered
14
     damages as a result of Defendant’s illegal actions.
15

16      WHEREFORE, Plaintiff, ROBIN R. WALTON-COLE, respectfully requests that
17   this Honorable Court enter judgment in her favor as follows:
18
        a. Declaring that the practices complained of herein are unlawful and violate
19         the aforementioned bodies of law;
20
        b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
21
           U.S.C. §1692k(a)(2)(A);
22
        c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
23
           provided under 15 U.S.C. §1692k(a)(1);
24
        d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
25
           U.S.C. §1692k(a)(3);
26
        e. Enjoining Defendant from further contacting Plaintiff seeking payment of the
27
           subject debt; and
28
                                                6
Case 2:20-cv-09664-FMO-GJS Document 1 Filed 10/21/20 Page 7 of 8 Page ID #:7



 1      f. Awarding any other relief as this Honorable Court deems just and
 2         appropriate.

 3
               COUNT II – VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
 4                                   PRACTICES ACT
 5
        32.Plaintiff restates and realleges paragraphs 1 through 31 as though fully set forth
 6
     herein.
 7

 8      33.Plaintiff is a “person” as defined by Cal. Civ. Code § 1788.2(g).
 9
        34.The subject debt is a “debt” and “consumer debt” as defined by Cal. Civ. Code
10
     § 1788.2(d) and (f).
11

12      35.Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
13
               a. Violations of RFDCPA § 1788.17
14
        36.The RFDCPA, pursuant to Cal. Civ. Code § 1788.17 states that
15

16   “Notwithstanding any other provision of this title, every debt collector collecting or
17
     attempting to collect a consumer debt shall comply with the provisions of Section
18

19
     1692b to 1692j, inclusive of, and shall be subject to the remedies in Section 1692k

20   of, Title 15 of the United States Code.”
21
        37.As outlined above, through their conduct in attempting to collect upon the
22

23   subject debt, Defendant violated 1788.17; and 15 U.S.C. §§1692d, e and f of the

24   FDCPA. Defendant engaged in deceptive and noncompliant conduct in its attempts
25
     to collect a debt from Plaintiff, in violation of the RFDCPA.
26
27

28
                                                 7
Case 2:20-cv-09664-FMO-GJS Document 1 Filed 10/21/20 Page 8 of 8 Page ID #:8



 1      38.Defendant willfully and knowingly violated the RFDCPA through its unlawful
 2
     collection efforts. Defendant’s willful and knowing violations of the RFDCPA
 3

 4   should trigger this Honorable Court’s ability to award Plaintiff statutory damages of

 5   up to $1,000.00, as provided under Cal. Civ. Code § 1788.30(b).
 6
        WHEREFORE, Plaintiff, ROBIN R. WALTON-COLE, respectfully requests that
 7

 8   this Honorable Court enter judgment in her favor as follows:
 9      a. Declare that the practices complained of herein are unlawful and violate the
10         aforementioned statute;
11      b. Award Plaintiff actual damages, pursuant to Cal. Civ. Code § 1788.30(a);
12
        c. Award Plaintiff statutory damages up to $1,000.00, pursuant to Cal. Civ. Code
13         § 1788.30(b);
14
        d. Award Plaintiff costs and reasonable attorney fees as provided pursuant to Cal.
15         Civ. Code § 1788.30(c);
16
        e. Enjoining Defendant from further contacting Plaintiff; and
17

18      f. Award any other relief as the Honorable Court deems just and proper.
19
        Dated: October 21, 2020            Respectfully submitted,
20
                                           /s/Alejandro E. Figueroa
21                                         Alejandro E. Figueroa, Esq.
                                           California Bar No. 332132
22                                         Counsel for Plaintiff
                                           Sulaiman Law Group, Ltd
23                                         2500 S Highland Ave, Suite 200
                                           Lombard, IL 60148
24                                         Telephone: (630) 575-8181 Ext. 120
                                           alejandrof@sulaimanlaw.com
25

26
27

28
                                               8
